Citation Nr: 1507852	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To schedule the Veteran for a VA examination.

The Veteran contends that his current diagnosis of PTSD is related to a sexual assault that he experienced in January 1973 while on active duty.  He indicated that on or about January 5, 1973, he was returning to Andrews Air Force Base and was met by a Sergeant who asked him if he needed a ride back to the base; he responded that he did.  The Sergeant stated he was having a get together at his home and asked if the Veteran wished to join.  The Veteran answered in the affirmative.  The Veteran alleged that when the party was over, he was feeling sick and went to lie down.  He realized someone put something into his drink and indicated that the Sergeant and his roommate sexually assaulted him prior to taking him back to base.  He indicates that he tried to seek help and tell someone, but, he was told not to complain and there was nothing that could be done.  See October 2009 Statement in Support of Claim for Service Connection for PTSD due to Personal Trauma.  He alleges that the changes in behavior that led to an administrative discharge from the service arose from that incident and that today he suffers from PTSD as a result.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran did not engage in combat and consequently, his lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Nonetheless, the Board is mindful that veterans claiming service connection for disability due to in-service sexual assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

In a case such as this, the record must contain evidence in service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Initially, the Board notes that there is evidence that the Veteran served in the Army for a short period from January 17, 1972 to February 27, 1972 and was discharged prior to enlistment in the Air Force.  See January 2011 Statement of Veteran's Accredited Representative.  These records do not appear in the claims file and it is unclear why the Veteran was transferred.  On remand, these records should be sought.

The Veteran enlisted in the Air Force in February 1972 and his military operational specialty was that of Security Police.  In December 1972, the Veteran received an Article 15 for being found sleeping at his post on November 17, 1972.  The Veteran's rank and pay were reduced.  Also in December 1972, a Unit Counseling Record indicated the Veteran had failed to show up at post on time after having overslept.  On February 9, 1973, the Veteran was again found sleeping at his post and was issued another Article 15.  During that month he was also counseled for his "bad appearance at guard mount" and told that his shoes needed to be shined.  He was told to shine his shoes by the following day; apparently, no effort was made.  

A Request for Psychiatric Evaluation dated January 2, 1973 indicated that the Veteran's supervisor requested an evaluation based on discipline problems and "signs or problems of grasping instructions and carrying them out as needed."   The Veteran was evaluated on January 9, 1973 concerning his ability to function as a Security Policeman.  No psychiatric disease was noted.   He contended that he fell asleep on base because he was taking medication for sinus headaches which made him sleepy.

Testing was administered January 18, 1973.  The Veteran related to the examiner in a relaxed, cooperative manner and was fully oriented, although it was noted his "fund of knowledge seemed limited."  The examiner observed that "[c]arelessness and the speed with which he worked on some of the tests suggested an impulsive approach."  The psychologist indicated that the Veteran's configuration of MMPI scale scores reflected "immaturity, impulsiveness, negative attitude, and an unrealistically favorable self-image."

A January 22, 1973 Medical Statement indicated the Veteran was evaluated at an Outpatient Mental Health Clinic.  No psychiatric diagnosis was rendered, but it was indicated that although he did not exhibit any psychiatric disorder, the evaluation did reveal "some difficulty in accepting adult responsibility."  It was suggested the Veteran might benefit from supervisor counseling which "stresses meeting adult responsibilities" which would "serve to foster maturity development."

In April 1973, the Veteran's Commander indicated that under the provisions of Chapter 2, Section A, AFM 39-12, he was initiating action against the Veteran on account of his "consistently demonstrating an apathetic and defective attitude with the inability to expend his efforts constructively . . ."  He recommended that the Veteran be furnished a General Discharge Certificate.  Later in April 1973, the Administrative Discharge Action brought by the Veteran's Commander was found legally sufficient.  A consistent disregard for Air Force standards, lack of concern for duties and responsibilities and resistance to authority, rules and regulations was reported. 

The first post-service evidence of psychosis and depression appears in a January 1999 VA treatment record.  The Veteran presented with depression, stress and confusion.  It was noted he had a history of substance abuse.  The Veteran indicated a history of cocaine use that spanned at least 15 years.  It was indicated the Veteran had no significant past medical history other than sinus surgery in 1975 and a skin graft for third degree burns in 1989.  It was indicated that the Veteran had been unemployed for the past 2 years.  It was noted that his family history was notable in that his father was an alcoholic.  The Veteran was admitted to a halfway house.  The Veteran was noted to have some paranoia which he indicated was due to his time spend in jail after transporting some illegal aliens.  The Veteran was admitted to the VA Domiciliary in February 2000 for stabilization for history of depression with psychotic features, and also sobriety maintenance for history of polysubstance dependence.   The Veteran was released from the Domiciliary in February 2004.  The Veteran has sought continuing psychiatric treatment with various VA treatment centers since 2004.

The central argument presented by the Veteran is that after the alleged in-service incident, the Veteran's character and conduct significantly deteriorated and that this was evidence that his stressor had indeed occurred and he was attempting to cope with it.  Evidence also suggests that after his discharge from service, the Veteran went through several failed marriages, two jail terms and developed substance abuse problems.  In addition, the Veteran has experienced homelessness and periods of unemployment.  The Veteran's representative contends that it is at least as likely as not that an event of sexual trauma occurred in service and that the Veteran's continuing problems thereafter arose from such incident.

Treatment records reflect that in January 2008, the Veteran was diagnosed with PTSD and evidence suggests that the Veteran satisfies at least Criterion B of the DSM-IV criteria.  A March 2009 record indicated PTSD with symptoms of anxiety, agitation, depression, anhedonia, insomnia, avoidance, isolation and hypervigilance.  Despite this evidence, it remains unclear to the Board whether he satisfies all criteria which are necessary for a PTSD diagnosis.

In addition, there is an absence of any records between separation from service and 1999.  The Board finds that further development is necessary to ensure all relevant records are associated with the claims file in order to satisfy VA's duty to assist the Veteran.

The duty to assist also includes providing the Veteran with a VA examination in certain circumstances.  Pursuant to 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he or she suffered an event, injury or disease in service; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence that the Veteran has a psychiatric disability and possibly has PTSD that conforms to the DSM-IV criteria.  The evidence suggests that the Veteran may have suffered a sexual assault in service and that he experienced failed marriages, jail time, homelessness and unemployment since service.  The lay evidence suggests that given this evidence of changes and psychiatric issues that were not noted on the Veteran's entrance examination, it is at least as likely as not that the Veteran's claimed stressor did occur and has caused his current psychiatric problems.  To give the Veteran every opportunity, the Board will remand the claim for a VA examination to determine whether the Veteran has PTSD that conforms to the DSM-IV criteria or some other acquired psychiatric disability that is at least as like as not related to service.

The Veteran should also be given the chance to supplement the record with any treatment records or further relevant evidence between his separation from service in 1973 and treatment sought for polysubstance abuse in 1999.  Such evidence would help support the Veteran's claim that his current psychiatric condition is service related.


Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, to include any prior to 1999.

2.  Retrieve any service records from the Department of the Army to verify the Veteran's alleged period of service between January 19, 1972 and February 27, 1972.

3.  Ask the Veteran whether he has received any private treatment for his psychological disorder, to include prior to 1999.  

Request the Veteran provide authorization for release of any private treatment records or records prior to 1999.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the above development is completed, the RO should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including the alleged in-service sexual assault.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service, to include the alleged sexual assault.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



